NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID TROUPE,                                   No.    16-35857

                Plaintiff-Appellant,            D.C. No. 3:15-cv-05671-RBL

 v.
                                                MEMORANDUM*
DONNA SMITH; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Washington state prisoner David Troupe appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging Eighth

Amendment violations. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Glenn v. Washington County, 673 F.3d 864, 870 (9th Cir. 2011). We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly granted summary judgment on Troupe’s claim

against defendants Demars and Mason regarding the videotaping of his shower and

toilet areas because Troupe failed to raise a genuine dispute of material fact as to

whether defendants acted with deliberate indifference. See Farmer v. Brennan,

511 U.S. 825, 837 (1994) (elements of Eighth Amendment conditions of

confinement claim).

      The district court properly granted summary judgment on Troupe’s claim

against Thompson, Hutchinson, and Demars regarding Troupe’s medical care

because Troupe failed to raise a genuine dispute of material fact as to whether

these defendants consciously disregarded a serious medical need. See Toguchi v.

Chung, 391 F.3d 1051, 1060 (9th Cir. 2004) (deliberate indifference is a high legal

standard; mere negligence does not suffice); Jett v. Penner, 439 F.3d 1091, 1096

(9th Cir. 2006) (for deliberate indifference due to delay in medical treatment, the

prisoner must show harm caused by the delay).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).




                                          2                                   16-35857
      Troupe’s request for appointment of counsel, set forth in the opening brief,

is denied.

      AFFIRMED.




                                         3                                 16-35857